Case 6:19-cr-00183-RRS-CBW Document 16 Filed 06/12/19 Page 1of1PagelID#: 32

WOrdeh CRS ARRO SON scheduling a Detention Hearing

VEU

JUN 12 2019 UNITED STATES DISTRICT COURT

for the
Western District of Louisiana

TONY R. MOORE,
BY

  

United States of America
Vv

: Case No. 6:19-cr-00183-RRS-CBW
Holden James Matthews (01)

 

Defendant

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

 

 

 

Place: John M. Shaw United States Courthouse Courtroom No.: (
800 Lafayette St. (( PAN)
Lafayette, LA 70501 Date and Time:
Juve Md LLU4t 2 dpa ‘

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer, The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

_

 

Date: _Juwe 12, 20/9 £ i
/ UY foo

Patrick J. Hanna, United States Magistrate Judge

 

Printed name and title
